DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Atozawa (JP 2004242779 A), in view of Williams (US 8394073 B1).
Regarding claim 1, Atozawa teaches a system for collecting liquid bodily waste from bodily waste collecting bags connected to an indwelling catheter to drain urine from a patient (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In this case, absent a teaching to the contrary, the tube can theoretically be connected to a waste collecting bag that is connected to an indwelling catheter), comprises:
a reservoir (14) (Fig. 1: water discharge tank 32);
an inlet (10), wherein the inlet is connected with the bodily waste collecting bag (Fig. 1: inlet end of pipe 30);
a pumping means (16), wherein the pumping means (16) is connected with the inlet (10) to facilitate the movement of the liquid bodily waste into the reservoir (14) (Fig. 1: water discharge pump 20).
However, Atozawa does not teach wherein the pumping means facilitates movement of the liquid bodily waste from the reservoir (14) to an outlet (12) because it does not explicitly teach an outlet to the reservoir. 
Williams teaches a system for disposing of urine from a catheter (abstract). It teaches a pump that drives fluid from the catheter (Fig. 1: external catheter 13) to a reservoir (Fig. 4: temporary collection reservoir 16) and from the reservoir to an outlet (Fig. 4: end of tube 17 into dispensing reservoir 18) for the purpose of permanent disposal of the urine (abstract: A first tube is connected from the external catheter to the temporary collection reservoir and a second tube is further connected from the temporary collection reservoir to a dispensing reservoir for permanent disposal of the urine). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water discharge tank 32 of Atozawa to have an outlet comprising a tube attached to the reservoir, taught by Williams, in order to facilitate a permanent disposal of the urine. Since the pump 20 is in fluid communication with the reservoir, the head provided by the pump 20 would also drive the fluid out of the reservoir through the outlet. 
Regarding claim 2, Atozawa modified by Williams teaches the system as claimed in claim 1, as set forth above, and teaches further comprising a fresh water tank (40), connected to the reservoir (14) (Fig. 1: washing water storage tank 25)
wherein the fresh water tank flushes the reservoir (14) after or while the urine is drained from the reservoir (14) (par. 16: The bypass pipe 34 is provided to divert a part of the water supplied from the water supply pump 18 to the water supply pipe 26 to the drain pump 20 side; NOTE: thus, the pump 20 would flush water into reservoir 32 whenever it pumps urine to the reservoir).
Regarding claim 3, Atozawa modified by Williams teaches the system as claimed in claim 1, as set forth above, and teaches wherein the bodily waste is urine (abstract: To provide a urination apparatus).
Regarding claim 4, Atozawa modified by Williams teaches the system as claimed in claim 1, as set forth above, and teaches further comprising a power source (20) (par. 10: The drive motor 16 is driven using a commercial power supply or a battery of an automobile as a power supply); and a control unit (43) (par. 16: The control valve 35 is for adjusting the amount of the diverted wash water, and is adjusted in advance to divide the required amount; NOTE: since there is no teaching in the Claims or the Specification that the control unit is electronic, any device capable of controlling an operation of the apparatus reads on a control unit).
Regarding claim 6, Atozawa modified by Williams teaches the system as claimed in claim 1, as set forth above and wherein drainage pump 20 and water supply pump 18 are interpreted to comprise pumping means, and further teaches wherein the pumping means (16 ) comprises an inlet pump (35) (Fig. 1: water supply pump 18) and a discharge pump (36) (drainage pump 20), and wherein a urine id discharged from the outlet (12) from the reservoir (14) with the help of discharge pump (36) (see modification made in rejection to claim 1).
Regarding claim 9, Atozawa modified by Williams teaches the system as claimed in claim 1, as set forth above, and teaches wherein the urine collecting system is covered with an outer covering (45) (Fig. 1-2: storage box 10, including shielding plate 38). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by Williams (hereinafter referred to as Modified Atozawa) in view of Sun et al. (US 20040069718 A1).
Regarding claim 5, Modified Atozawa teaches the system as claimed in claim 1, as set forth above, but does not further teach further comprising UV light source in the reservoir (14).
Sun et al. teaches a dialysis waste liquid treatment device (abstract). Sun et al. teaches using a UV light source in a tank containing the waste liquid to sterilize it (par. 12: an ultraviolet lamp is disposed so as to irradiate ultraviolet light to the dialysis waste liquid in said organic substance decomposing treatment tank). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir of Modified Atozawa to have a UV light source, as taught by Sun et al., in order to sterilize human liquid waste located in the reservoir. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by Sun et al. (hereinafter referred to as Modified Atozawa) in view of “The Case for Peristaltic Pumps” (NPL 2012).
Regarding claim 7, Modified Atozawa teaches the system as claimed in claim 3, as set forth above, and teaches wherein the inlet pump and the outlet pump is combined (drainage pump 20) but does not teach or one pump is used based on the mechanism of peristaltic pumping or alternative polarity.
Atozawa teaches a self-priming pump for drainage pump 20 (par. 11). “The Case for Peristaltic Pumps” teaches the advantages of peristaltic pumps, which can serve as a self-priming pump: “Because the fluid in a peristaltic pump does not come in contact with internal pump parts—it only contacts the tubing—the pump remains clean and free of residue. Tubing is easily replaced, reducing overall maintenance time, and the pump has excellent self-priming capabilities” (pg. 3 par. 5). In particular, since Atozawa needs a pump to pump urine, the peristaltic pump’s ability to remain clean and free of residue would provide an advantage. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage pump 20 of Modified Atozawa to be a peristaltic pump, as taught by “The Case for Peristaltic Pumps”, in order to serve as a self-priming pump that is maintains its cleanliness. A peristaltic pump is also interpreted to be a pump with alternating polarity because it expands and contracts. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by “The Case for Peristaltic Pumps (hereinafter referred to as Modified Atozawa) in view of Elson et al. (US 5466229 A).
Regarding claim 8, Modified Atozawa teaches the system as claimed in claim 1, as set forth above, and teaches wherein the urine collecting system comprises a battery for running the system without any electric power source (par. 10: The drive motor 16 is driven using a commercial power supply or a battery of an automobile as a power supply), but does not teach wherein the battery is rechargeable. 
Elson et al., teaches a body fluid collection device that pumps body fluids into a vessel (abstract). It teaches that using a rechargeable battery to power the pump is advantageous (C6L12-16: The vacuum pump 14 and motor 44 are suspended within the frame 20 in close proximity to the control module 18. The system 10 can be powered by being plugged directly into a wall outlet using a detachable wall mounter power supply 50 or by battery 52 inserted in a tray 54 in the bottom of the system 10. Preferably, the battery 52 is rechargeable), implicitly because this would eliminate the need to replace the battery entirely. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Modified Atozawa to be rechargeable, as taught by Elson et al., in order to eliminate the need to repeatedly replace the battery. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by Elson et al. (hereinafter referred to as Modified Atozawa) in view of Sylvester (EP 2803373 A1).
Regarding claim 10, Modified Atozawa teaches the system as claimed in claim 1, as set forth above, but does not teach wherein the urine collecting system is placed on a base (33). 
Sylvester teaches a medical waste fluid collection cart (abstract). It teaches a base with wheels (Fig. 1: bottom cabinet 114, casters 116a-116d) for the purpose of transporting the medical waste collector in and out of medical rooms (par. 22). Furthermore, the wheels have brakes (par. 22: The casters 116a-116d may include a brake feature). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Atozawa to be placed on a base with wheels and brakes, as taught by Sylvester, in order to transport the medical waste collector in and out of medical rooms. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by Sylvester (hereinafter referred to as Modified Atozawa) in view of Zhang (CN 1442351 A).
Regarding claim 11, Modified Atozawa modified by Sylvester teaches the system as claimed in claim 1, as set forth above, but does not teach wherein an inflatable balloon (37) is present on the reservoir (14) to compensate any pressure change inside the reservoir (14). 
Zhang teaches a vacuum container composed of a rigid container attached to a flexible balloon for withstanding changes in pressure through the expansion or contraction of the balloon (abstract: a vacuum container for solid surface negative pressure solving method of the invention is the upper opening of the solid container cover a piece of rubber, or in the gas-tight container is equipped with a balloon, the expansion of the rubber membrane or balloon to balance internal and external pressure, Fig. 1-2). This is useful to containers attached to pumps, in which case the containers must withstand changes in pressure caused by the pump. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir of Modified Atozawa to have an inflatable balloon in fluid communication with its inner volume, as taught by Zhang, in order to for the reservoir to withstand changes in pressure caused by a pump connected to the reservoir. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by Zhang (hereinafter referred to as Modified Atozawa) in view of Dickison (AU 9239398 A).

Regarding claim 12, Modified Atozawa teaches the system as claimed in claim 1, as set forth above, and teaches a urine discharge channel (see outlet tube modification made in rejection to claim 1) but does not teach wherein a urine discharge channel is pulled out from the outer covering at the time of discharging the urine from the reservoir. 
Dickison teaches a liquid collection vessel (abstract). Dickison teaches a retractable hose for the purpose of discharging liquid that is pumped out (pg. 6 lines 31-32). The benefit of the hose being retractable is that it can be stored within the housing of the device, which makes it convenient for storage (pg. 8 lines 13-16: When not in use, the hose 15 and power cables 16 simply retract back within the liquid collection tray 10 as best seen in Fig. 5. The liquid collection tray 10 can then be easily tilted onto its side and then rolled to a convenient storage location on the small wheels located on its side). Considering that the apparatus stores waste liquid (pg. 2 line 6: waste liquids), the retractable feature also has the implicit advantage of the contaminated tip of the discharge channel not being exposed, which reduces the risk of contamination, which also makes the apparatus more convenient for storage. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet tube/urine discharge channel of Modified Atozawa to be retractable within its housing, as taught by Dickison, so that the device is more convenient for storage. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Atozawa modified by Dickison (hereinafter referred to as Modified Atozawa) in view of Fowler (WO 2016018448 A1).
Regarding claim 13, Modified Atozawa teaches the system as claimed in claim 1, as set forth above, and teaches wherein the urine collecting system further comprises a brake (see modification made in rejection to claim 10), a space for holding items (Atozawa Fig. 1: space enclosed by lid 14), but does not teach wherein the urine collecting system comprises a module for recording the logs of patients and an LCD. 
Sylvester teaches a processor, a memory, and an LCD display for processing, storing, and inputting/outputting information regarding the operation of medical waste collector (par. 14: For example, the processor 215 may be configured for reading two or more vacuum levels and/or flow rates from a memory 220, 232 or for obtaining the two or more vacuum levels and/or flow rates from a different source, such as a user interface screen and/or a manual user interface device (e.g., a switch, a potentiometer, dial, etc.)… A third vacuum level and/or flow rate may be manually entered by a user via a graphical user interface (e.g., a touchscreen, an LED display, an LCD display, a CRT display, etc.) and/or an electromechanical user interface device (e.g., a switch, a potentiometer, dial, etc.). Once entered, the processor 215 may receive the confirmed and/or selected vacuum level from the user interface 235 for use in a subsequent medical waste fluid collection process). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Modified Atozawa to have a processor, a memory, and an LCD display for processing, storing, and inputting/outputting information regarding the operation of medical waste collector.
Fowler teaches a pump assembly connected to a container for medical treatment (abstract). It teaches storing and outputting patient log data (par. 56-57: In some embodiments, the pump assembly can track and store various data, such as one or more of positioning data, therapy parameters, logs, device data, and so on. The pump assembly can track and log therapy and other operational data. Data can be stored, for example, in the memory 350. In some embodiments, using the connectivity provided by the communications processor 330, the device can upload any of the data stored, maintained, and/or tracked by the pump assembly. For example, the following information can be uploaded to a remote computer or server: activity log(s), which includes therapy delivery information, such as therapy duration, alarm log(s), which includes alarm type and time of occurrence; error log, which includes internal error information, transmission errors, and the like; therapy duration information, which can be computed hourly, daily, and the like; total therapy time, which includes therapy duration from first applying a particular therapy program or programs; lifetime therapy information; device information, such as the serial number, software version, battery level, etc.; device location information; patient information; and so on) 
for the purpose of informing the operation of the device (abstract: The pump assembly can present graphical user interface screens for controlling and monitoring delivery of negative pressure. The system can be configured to efficiently deliver negative pressure and to detect and indicate presence of certain conditions, such as low pressure, high pressure, leak, canister full, and the like). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Modified Atozawa modified by Sylvester to store patient log information, as taught by Fowler, in order to inform the operation of the medical treatment device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796          

/KEVIN JOYNER/Primary Examiner, Art Unit 1799